DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Please note that Examiner Yang is assigned to act on this application, which has already received one or more actions by the previous examiner. Full faith and credit is given to the search and action of the previous examiner unless there is a clear error in the previous action or knowledge of other prior art.	
Response to Arguments
Applicant's arguments filed on 9/24/2020 have been fully considered but they are not persuasive. 
Applicant argues on Page 14 of Remarks, “these references do not teach or fairly suggest “sending of a request from the data processing station to the vehicle to record an additional image of the surroundings of the vehicle and to transmit the additional image to the data processing station,” as it is explicitly recited in claim 1, as currently amended.”
Applicant explains on Page 15 of Remarks that Meredith’s “requesting image capture” does not meet this limitation in that it is “not a request to the vehicle, to capture an additional image of the surroundings of the vehicle and to transmit the additional image to the data processing station.” 
As applicant pointed to, in pertinent part, Paragraph 0027 of Meredith teaches that, “in another embodiment, the recording limitations can be adjusted based on information received from a remote source, such as a request to increase the rate of image capture that is multicast or otherwise received by a group of devices from a remote server where the remote server detects that the group of devices are in a geographic zone where a vehicle may be driving through. Such a request can be accepted and performed automatically or can be performed subject to user approval at the particular mobile device.” a server sending a request to change recording limitations to a group of mobile device rather than a request to a vehicle to record an additional image.
Applicant further argues on Page 17 of remarks that “a request that a group of a device increase the range of image capture in an area where a vehicle may be driving through is not the same as a request to the vehicle to record an additional image of the surroundings of the vehicle and to transmit the additional image to the data processing station.”
Examiner respectfully disagrees. Meredith’s teaching of a request to change the recording limitations to increase the rate of image capture, does in fact correspond to applicant’s limitation, as recited. The increase in a rate of image capture means that more images are to be captured in a given time, which is equivalent to recording an additional image than in a previous situation. 
This request comes from a remote server which corresponds to a data processing station by definition. The request is received by a group of devices. This group of devices such as mobile and/or fixed communication devices that can perform the capturing of the content [0010]. As stated in Paragraph 0023 of Meredith, “the mobile device 110 can archive collected content to a digital video recorder of a vehicle in which the user of the mobile device 110 is presently riding in response to the storage threshold of the mobile device being reached.” This indicates that the group of devices is an integrated element of the vehicle. 
Additionally, Nakamura teaches in Paragraph 0040, Figure 2 that the image recognizing apparatus of the invention is mounted on board in a vehicle M. Notwithstanding the fact that Meredith teaches the request being sent to a vehicle, which includes the group of devices, Nakamura also teaches that the image recognizing apparatus is mounted on board in a vehicle M, further establishing that the apparatus is an integrated element of the vehicle. It would have been obvious to have combined the teachings of both Nakamura and Meredith to teach the sending of a request from the data processing 
For at least these reasons, claim 1 remains rejected.

Claim Objections
As recited, claim 12 is dependent on claim 6. However, claim 6 has been cancelled. Please make appropriate corrections to reflect the proper dependency of claim 12.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-5, and 7-19 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US 2008/0273757) and Stahlin (US 2011/0161032) in view of Meredith (US 2015/0092979A1).
a. Regarding claim 1, Nakamura et al. discloses:
A method for ascertaining and providing a landmark for position finding for a vehicle, comprising:
provision of a vehicle having an image recording device (2) for recording an image of surroundings of the vehicle (para. [0041], [0043], fig. 10, where embodiment 3 contains all constructions of embodiment 2, which also contains all constructions of embodiment 1) and an image evaluation device (15) for evaluating the image by performing image analysis (para. [0044], [0068], preprocessing) and making a preliminary estimate, based on the image analysis of the image, of whether the recorded image includes at least one static object that could possibly be suitable as a landmark (para. [0041]), and the vehicle having a position finding device (4) for ascertaining a position of the vehicle (para. [0041], fig. 10);
provision of a data processing station having an image analysis device (10) for analyzing the image more accurately than the image evaluation device of the vehicle to establish whether the recorded image actually contains at least one static object that is suitable as a landmark in the image (para. [0044], [0056], where obtained land object information is correlated with information stored and an object is selected to be used as a reference object);
recording of an image of surroundings of the vehicle using the image recording device (para. [0027], [0043]);

evaluation via Image analysis (para. [0044], [0068]) of the recorded Image of the surroundings of the vehicle using the image evaluation device of the vehicle (para. [0041]);
transmission from the vehicle to the data processing station (server) of the recorded image of the surroundings of the vehicle and the ascertained position of the vehicle (para. [0107], where the processing of imagine recognizing section could be done via a server) when the image evaluation device of the vehicle preliminarily estimates, based on the image analysis perform by the evaluation device of the vehicle (para. [0044], [0068]), that at least one of the objects that the recorded image of the surroundings of the vehicle contains is a static object (para. [0059]-[0060], [0107]), where the determination is made as to whether the object is in the stored image to determine that it exists as an object);
further and more accurate image analysis of the received image of the surroundings of the vehicle by the image analysis device (10) of the data processing station in order to establish whether the at least one object is actually suitable as a landmark (para. [0028]-[0029]);
ascertainment of a position of the at least one object in the received image of the surroundings of the vehicle by the image analysis device of the data processing station when the at least one object is suitable as a landmark (para. [0096]-[0097] where the image and a land object information is compared to determine the position of the object),
the ascertainment of the position of the at least one object in the received image by the image analysis device of the data processing station being based on analyzing the recorded image of the surroundings of the vehicle more accurately than the image evaluation device of the vehicle (para. [0093], [0096]-[0097], where the image and a land object information is compared to determine the position of the object);
production of a data record describing the at least one object by the data processing station when the at least one object is suitable as a landmark (para. [0092]-[0093]), where position is determined after image recognition is done),
the data record containing the ascertainment of the position of the at least one object in the received image of the surroundings of the vehicle by the image analysis device of the data processing station (para. [0093], [0107], where the position of recognition target land object is determined),
recording of the additional image of the surroundings of the vehicle by means of the image recording device (para. [0044], where the imaging is done continuously);
transmission of the additional image from the vehicle to the data processing station (para. [0107], where the data is sent from the vehicle to the server via a communication network); and
improvement of the accuracy of the ascertained position of the at least one object by virtue of analysis of the additional image by means of the image analysis device (para. [0101]-[0103], where the self-position correcting section corrects the position of the vehicle).
Nakamura et al. does not expressly disclose: transmission from the data processing station to the vehicle of the data record describing the at least one object contained in the recorded image of the surroundings of the vehicle and sending of a request from the data processing station to the vehicle to record an additional image of the surroundings of the vehicle and to transmit the additional image to the data processing station.
However, Stahlin discloses:
transmission from the data processing station to the vehicle of the data record describing the at least one object contained in the recorded image of the surroundings of the vehicle (para, [0056], where the data can be transmitted to and from the server and the vehicle).
para. [0022], Stahlin).
Nakamura et al. and Stahlin et al. do not expressly disclose: sending of a request from the data processing station to the vehicle to record an additional image of the surroundings of the vehicle and to transmit the additional image to the data processing station;
However, Meredith et al. discloses:
sending of a request from the data processing station to the vehicle to record an additional image of the surroundings of the vehicle and to transmit the additional image to the data processing station (para. [0027], where the server requests image capture; Meredith’s teaching of a request to change the recording limitations to increase the rate of image capture, does in fact correspond to applicant’s limitation, as recited. The increase in a rate of image capture means that more images are to be captured in a given time, which is equivalent to recording an additional image than in a previous situation. 
This request comes from a remote server which corresponds to a data processing station by definition. The request is received by a group of devices. This group of devices such as mobile and/or fixed communication devices that can perform the capturing of the content [0010]. As stated in Paragraph 0023 of Meredith, “the mobile device 110 can archive collected content to a digital video recorder of a vehicle in which the user of the mobile device 110 is presently riding in response to the storage threshold of the mobile device being reached.” This indicates that the group of devices is an integrated element of the vehicle).
It would have been obvious to one of ordinary skill in the art at the time of invention to add the teachings of Meredith et al. of requesting from the server to the device of a vehicle, with the image recognizing apparatus of the invention is mounted on board in a vehicle M, which further establishes para. [0027], Meredith et al.) 
b.    Regarding claim 2, Nakamura et al. discloses:
The method as claimed in claim 1, comprising: extraction of features of the at least one object in the received image by means of the image analysis device (para, [0041], [0071], painted marking, etc.); and
establishment of whether the at least one object is suitable as a landmark on the basis of the extracted features of the at least one object by the image analysis device (para. [0079]-[0080], where a comparison is made and matching image means that if is a landmark).
c.    Regarding claim 3, Nakamura et al. discloses:
The method as claimed in claim 2, comprising: production of the data record such that the data record contains the extracted features and the ascertained position of the at least one object (para. [0041]-[0043]).
d.    Regarding claims 4 and 16, Nakamura et al. discloses:
The method as claimed in claim 1, comprising:
provision of the vehicle having an antenna for receiving signals from a satellite navigation system (4) (para. [0041],[0046], receives data via GPS receiver) and/or having at least one sensor for capturing driving dynamics of the vehicle (para. [0041], [0046], compass and distance sensor senses heading and distance traveled); and
ascertainment of the position of the vehicle at the location of the recorded image by the position finding device, on the basis of a signal from the antenna and/or a signal from the at least one sensor (para. [0046]-[0047], where the position of the imaging sensor which is attached to the vehicle is determined).
e.    Regarding claims 5 and 17, Nakamura et al. discloses:
The method as claimed in claim 1, comprising:
estimation of a position of the at least one object in relation to the position of the vehicle, as ascertained at the location of the recording of the image, by virtue of the evaluation of the recorded image by means of the image evaluation device in the vehicle (para. [0057]-[0058], fig. 7); and
ascertainment of the position of the at least one object by means of the image analysis device on the basis of the position of the at least one object, as estimated by the image evaluation device (para. [0057]-[0058], fig. 7).
f.    Regarding claim 7, Nakamura et al. discloses:
The method as claimed in claim 1, comprising:
ascertainment of a position of the vehicle at the location of the recording of the additional image by means of the position finding device (para. [0046], [0057]-[0058], fig. 7):
estimation of the position of the at least one object in relation to the position of the vehicle, as ascertained at the location of the recording of the additional image, by virtue of evaluation of the additional image by means of the image evaluation device (para. [0057]-[0058], fig. 7);
transmission of the position of the at least one object, as estimated by virtue of evaluation of the additional image (para. [0092]-[003], position data is determined), from the vehicle to the data processing station (para. [0107], where data is sent to the server); and
improvement of the accuracy of the ascertained position of the at least one object by means of the image analysis device on the basis of the position of the at least one object as estimated by virtue of evaluation of the additional Image by the image evaluation device (para. [0101]-[0103], where the self-position correcting section corrects the position of the vehicle).
g.    Regarding claims 8, 11, and 13, Nakamura et al. discloses:
The method as claimed in claim 4, comprising:
para. [0044], [0068]);
recording of a further image of the surroundings of the vehicle (para. [0044], where the imaging is done continuously);
evaluation of the further image on the basis of the stored data record by the image evaluation device to establish the presence of the at least one object in the further image (para. [0044], [0064]-[0065]);
establishment of a relative position of the vehicle in relation to the position of the at least one object, as indicated in the data record, by the image evaluation device when the presence of the at least one object in the further image has been established (para. [0057]-[0058], fig. 7); and
ascertainment of a position of the vehicle by the position finding device on the basis of the relative position of the vehicle, as ascertained by the image evaluation device, and the signal from the antenna and/or the signal from the at least one sensor (para. [0101]-[0103], where the self-position correcting section corrects the position of the vehicle).
h.    Regarding claims 9 and 14, Nakamura et al. discloses:
The method as claimed in claim 8, comprising:
ascertainment of the relative position of the at least one object in relation to the ascertained position to the vehicle by the image evaluation device (para. [0057]-[0058], fig. 7).
i.    Regarding claims 10 and 15, Nakamura et al. discloses:
The method as claimed in claim 9, comprising:
transmission of first data, which indicate the position of the vehicle on the basis of the signal from the antenna and/or the signal from the at least one sensor (para. [0046]-[0047], where the position of the imaging sensor which is attached to the vehicle is determined), from the vehicle to the data processing station (para. [0107], where the server and the vehicles communicate);
para. [0057]-[0058], fig. 7), from the vehicle to the data processing station (para. [0107], where the server and the vehicles communicate); and
improvement of the accuracy of the ascertained position of the at least one object by means of the image analysis device on the basis of the received first and second data (para. [0101]-[0103], where the self-position correcting section corrects the position of the vehicle). 
j. Regarding claim 12, Nakamura et al. discloses:
The method as claimed in claim 6, comprising:
storage of the data record in a memory device (14) in the vehicle (para. [0044], [0068]);
recording of a further image of the surroundings of the vehicle (para. [0044], where the imaging is done continuously);
evaluation of the further image on the basis of the stored data record by the image evaluation device to establish the presence of the at least one object in the further image (para. [0044], [0064]-[0065]);
establishment of a relative position of the vehicle in relation to the position of the at least one object, as indicated in the data record, by the image evaluation device when the presence of the at least one object in the further image has been established (para. [0057]-[0058], fig. 7); and
ascertainment of a position of the vehicle by the position finding device on the basis of the relative position of the vehicle, as ascertained by the image evaluation device, and the signal from the antenna and/or the signal from the at least one sensor (para. [0101]-[0103], where the self-position correcting section corrects the position of the vehicle).
k. Regarding claim 18, Nakamura et al. discloses:
para. [0044], where the imaging is done continuously);
transmission of the additional image from the vehicle to the data processing station (para. [0107], where the data is sent from the vehicle to the server via a communication network); and
improvement of the accuracy of the ascertained position of the at least one object by virtue of analysis of the additional image by means of the image analysis device (para. [0101]-[0103], where the self-position correcting section corrects the position of the vehicle).
Nakamura et al. and Stahlin et al. do not expressly disclose: sending of a request from the data processing station to the vehicle to record an additional image of the surroundings of the vehicle and to transmit the additional image to the data processing station;
However, Meredith et al. discloses:
sending of a request from the data processing station to the vehicle to record an additional image of the surroundings of the vehicle and to transmit the additional image to the data processing station (para. [0027], where the server requests image capture; Meredith’s teaching of a request to change the recording limitations to increase the rate of image capture, does in fact correspond to applicant’s limitation, as recited. The increase in a rate of image capture means that more images are to be captured in a given time, which is equivalent to recording an additional image than in a previous situation. 
This request comes from a remote server which corresponds to a data processing station by definition. The request is received by a group of devices. This group of devices such as mobile and/or fixed communication devices that can perform the capturing of the content [0010]. As stated in Paragraph 0023 of Meredith, “the mobile device 110 can archive collected content to a digital video recorder of a vehicle in which the user of the mobile device 110 is presently riding in response to the storage threshold of the mobile device being reached.” This indicates that the group of devices is an integrated element of the vehicle).
It would have been obvious to one of ordinary skill in the art at the time of invention to add the teachings of Meredith et al. of requesting from the server to the device of a vehicle, with the apparatus of Nakamura et al. and Stahlin et al. to improve accuracy of the position to the vehicle by taking more or less images as necessary due to battery or location (para. [0027], Meredith et al.).
l. Regarding claim 19, Nakamura et al. discloses:
The method as claimed in claim 18, comprising:
ascertainment of a position of the vehicle at the location of the recording of the additional image by means of the position finding device (para. [0046], [0057]-[0058], fig. 7);
estimation of the position of the at least one object in relation to the position of the vehicle, as ascertained at the location of the recording of the additional image, by virtue of evaluation of the additional image by means of the image evaluation device (para. [0057]-[0058], fig. 7);
transmission of the position of the at least one object, as estimated by virtue of evaluation of the additional image (para. [0092]-[0093], position data is determined), from the vehicle to the data processing station (para. [0107], where data is sent to the server); and
improvement of the accuracy of the ascertained position of the at least one object by means of the image analysis device on the basis of the position of the at least one object as estimated by virtue of evaluation of the additional Image by the image evaluation device (para. [0101]-[0103], where the self-position correcting section corrects the position of the vehicle).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US 2008/0273757), Stahlin (US 2011/0161032), Meredith (US 2015/0092979A1), in view of Hahne (US 2013/0242098A1).
Regarding claim 20, Nakamura et al. discloses:
The method as claimed in claim 1, wherein the image evaluation device for evaluating the image by performing image analysis and making a preliminary estimate, 
based on the image analysis of the image, of whether the recorded image includes at least one static object that could possibly be suitable as a landmark (para. [0041], fig. 10; para. [0096]-[0097] where the image and a land object information is compared to determine the position of the object; para. [0059]-[0060], [0107]).
Nakamura, Stahlin, and Meredith do not expressly disclose:
allows the transmission rate for the transmission of images from the vehicle to the data processing station to be reduced to a frequency of less than 1 Hz.
However, Hahne discloses: 
allows the transmission rate for the transmission of images from the vehicle to the data processing station to be reduced to a frequency of less than 1 Hz (para. [0024] where the communication of the images from a first vehicle to the network (corresponds to transmitting images from vehicle to processing station/network) may be in the form of a continuous data stream. Alternatively, the images could be transmitted in intervals of time (corresponds to reducing the frequency as explained in Paragraph 0026) and/or dependent upon the driving state of the respective first vehicle. If, for example, the vehicle is caught in a traffic jam, its position is unchanged and thus the image of the environment is also unchanged, therefore the communication of constantly equal images to the network in this driving state would not make any sense; para. [0026] where in particular for the communication of information relating to essentially current traffic situations, the traffic information system according to an embodiment provides for image sequence frequencies in the range from about 0.001 Hz to about 100 Hz. This indicates that a transmission of rate that is reduced to less than 1 Hz such as .001 is allowed; para. [0027] where the utilization device of the traffic information system is realized and adapted in such a way as to allow images to be retrieved by the network, which relate to a time specified via the input means and/or which are taken in a specified viewing direction).
It would have been obvious to one of ordinary skill in the art at the time of invention to add the teachings of Hahne to the apparatus of Nakamura, Stahlin, and Meredith, using these ranges for traffic situations at the lower threshold, which can reproduced as still meaningful with storage requirements reduced, and video sequences at the upper threshold can be displayed as a video sequence which to the human eye is flowing (para. [0026], Hahne).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kang (US20160275790A1) teaches a vehicle that includes: a communication unit configured to perform D2D (Device to Device) communication with a peripheral vehicle; and a controller configured to control the communication unit to request at least one of accident associated information and vehicle state information from the peripheral vehicle, and to select a witness vehicle on the basis of any one of the accident associated information and the vehicle state information received from the peripheral vehicle.
Simon (US20160231432A1) teaches in the case of a position sensor which delivers position data at a frequency of 10 Hz, every 0.1 s a new determination of the transformation can occur. However, it is not absolutely necessary, at the time of each obtention of a newly measured position datum, for example, by the position sensor, to carry out a new regression analysis; instead, it has been found to be sufficient to repeat the determination of the transformation at greater time intervals, that is to say in 
Hayakawa (US20150186733A1) teaches the foreign matter detection unit 38 can use a low-pass filter having a relatively low pass frequency (for example, 0.3 Hz) and a low-pass filter having a relatively high pass frequency (for example, 1 Hz) to perform signal processing, and can compare values with the same positions, times, space, or other horizontal-axis positions and select the lower value (select-low processing). Thus while extracting maximum values that are characteristics of other three-dimensional objects such as other vehicles VX or the like, high-frequency components occurring due to noise or the light environment are blocked or attenuated, and therefore suppression of detection, occurring despite the presence of another vehicle VX to be detected, can be prevented, while suppressing errant detection due to the light environment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth D Yang whose telephone number is (571)270-7486.  The examiner can normally be reached on Mon-Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/ELIZABETH YANG/Examiner, Art Unit 3665                                                                                                                                                                                                        

/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665